Citation Nr: 0027344	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  98-16 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance of a spouse pursuant to 38 U.S.C.A. 
§ 1115 (1) (E).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1945 
to June 1949 and from April 1959 to April 1962. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the veteran's claim seeking 
entitlement to special monthly compensation based on the aid 
and attendance of a spouse. 

Although a Statement of the Case was issued in October 1998 
regarding the issue of service connection for peripheral 
neuropathy (after a Rating Decision had been issued and the 
veteran had filed a Notice of Disagreement regarding said 
issue), the veteran's representative clarified in January 
1999 that the veteran did not wish to appeal such claim.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

At the veteran's July 2000 Travel Board hearing, the veteran 
testified that his spouse was receiving weekly outpatient 
treatment at the VA Medical Center in Tallahassee, and had 
been hospitalized once at the VA Medical Center in 
Gainesville in the past year, and had been hospitalized twice 
at the VA Medical Center in Lake City three or four years 
ago.  It is noted that there are records of treatment of the 
veteran's spouse at the VA Medical Center in Tallahassee for 
1997 and 1998, but not for after that period.  There is a 
record showing VA hospitalization in December 1995.  There is 
no VA medical record showing hospitalization at Gainesville.  

The United States Court of Veterans Appeals (Court) has held 
that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes the procurement of medical records to which the 
veteran has referred.  Littke v. Derwinski, 1 Vet.App. 90 
(1990).  VA's statutory duty to assist a claimant in 
developing facts pertinent to his claim encompasses searching 
records in its possession.  Jolley v. Derwinski, 1 
Vet.App. 37, 40 (1990).  Accordingly, the veteran's claim 
must be remanded so that all of the aforementioned treatment 
records belonging to his wife can be obtained.  

The duty to assist includes a medical examination that 
considers veteran's prior medical examinations and treatment.  
Fenderson v. West, 12 Vet. App. 119 (1999), Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The veteran underwent a VA examination in January 1999 and 
the examiner noted that the veteran suffered from a chronic 
mental illness and was considered disabled.  However, the 
veteran's wife has not yet been examined in order to 
determine whether she is helpless, or so nearly helpless as 
to need or require the regular aid and attendance of another 
person pursuant to 38 U.S.C.A. § 1115 (1) (E).  Accordingly, 
in addition to obtaining the aforementioned VA records, the 
veteran's wife should be scheduled for a VA examination in 
order to determine whether she is helpless, or so nearly 
helpless as to need or require the regular aid and 

As such, the veteran's claims should be REMANDED to the RO 
for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records of the veteran's spouse that have 
not already been associated with the 
claims folder.  The RO should 
specifically obtain all treatment and 
hospitalization records belonging to the 
veteran's spouse from the VA Medical 
Center in Tallahassee, Gainesville, and 
Lake City.  

3.  The RO should schedule the veteran's 
spouse for a VA psychiatric examination.  
The veteran's claims folder, including 
all of his spouse's treatment records 
should be made available to the examiner 
for review in conjunction with the 
examination.  All appropriate testing 
should be accomplished.  The examiner 
should assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF) provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities, and should provide a 
definition of the numerical code assigned 
under that manual.  A complete rationale 
for any opinion expressed must be 
provided.  The examiner's report must 
include answers to the following 
questions:

a.  Is the veteran's spouse either 
helpless, or so nearly helpless as 
to need or require the regular aid 
and attendance of another person?

b.  Is the veteran's spouse unable 
to dress herself?

c.  Is the veteran's spouse unable 
to keep herself ordinarily clean and 
presentable?

d.  Is the veteran's spouse unable 
to feed herself through loss of 
coordination of the upper 
extremities or through extreme 
weakness?

e.  Is the veteran's spouse unable 
to attend to the wants of nature?

f.  Does the veteran's spouse suffer 
from incapacity requiring care or 
assistance on a regular basis to 
protect her from the hazards or 
dangers incident to her daily 
environment?

g.  Is the veteran's spouse 
"bedridden" to the extent that she 
is required to remain in bed?

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  The RO should adjudicate the 
veteran's claim regarding entitlement to 
special monthly compensation based on the 
aid and attendance of his spouse pursuant 
to 38 U.S.C.A. § 1115 (1) (E).  In the 
event that the claim is not resolved to 
the satisfaction of the veteran, he 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



